Citation Nr: 0323200	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-03 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals, fracture of the left femur with atrophy and 
partial ankylosis of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran reportedly served on active duty from August 1969 
to April 1974.  The veteran was released from active duty to 
a physical disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (RO), which denied the benefit sought 
on appeal.   

The veteran filed a notice of disagreement with the November 
2000 rating decision also with respect to the effective date 
assigned in that decision for service connection of the left 
femur and knee disability, October 19, 1999.  As yet, the RO 
has not issued a statement of the case on that issue.  This 
matter is referred to the RO for appropriate action.

During a July 2002 hearing, the testimony the veteran raises 
the issue of entitlement to an increased rating for the 
veteran's service-connected residuals, compound fracture of 
the left tibia with residual shortening and muscular atrophy.  
This matter is referred to the RO for appropriate action.


REMAND

In a November 2002 memorandum, the Board undertook additional 
development of the evidence for the issue on appeal pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development memorandum included a request to obtain VA 
medical records and to afford the veteran a VA examination of 
his service connected residuals of a fracture of the left 
femur with atrophy and partial ankylosis of the left knee.  
As a result of the development additional medical evidence 
was received, including VA medical treatment records and the 
report of a February 2003 VA examination.  However, the 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations, which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or 
his representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).  The RO has not had the opportunity to review 
the additional evidence received in conjunction with the 
Board's development.  

Accordingly, this case is REMANDED for the following actions:

The RO should readjudicate the claim on 
appeal, to include all evidence received 
since the January 2001 statement of the 
case.  If the claim remains denied, the 
RO should furnish a supplemental 
statement of the case to the veteran and 
his representative, and the veteran 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




